703 F.2d 682
COMMODITY EXCHANGE, INC., Plaintiff-Appellee-Cross-Appellant,v.COMMODITY FUTURES TRADING COMMISSION,Defendant-Appellant-Cross-Appellee.
Nos. 844, 1096, Dockets 82-6250, 82-6264.
United States Court of Appeals,Second Circuit.
Argued Feb. 23, 1983.Decided April 4, 1983.

Kenneth M. Raisler, Deputy General Counsel, Commodity Futures Trading Com'n, Washington, D.C.  (Dennis A. Dutterer, General Counsel, Pat G. Nicolette, Deputy General Counsel, Gregory C. Glynn, Associate General Counsel, Elizabeth Knoblock, Attorney, Commodity Futures Trading Com'n, Washington, D.C., of counsel), for defendant-appellant-cross-appellee Commodity Futures Trading Com'n.
Barry J. Mandel, New York City (Mark A. Buckstein, Allan Dinkoff, Baer, Marks & Upham, New York City, of counsel), for plaintiff-appellee-cross-appellant Commodity Exchange, Inc.
Before PIERCE, WINTER and PRATT, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is hereby affirmed, 543 F.Supp. 1340, substantially for the reasons given by Judge Weinfeld in his opinion dated July 29, 1982.